Jordan, Justice.
This is an appeal by Moore, petitioner in habeas corpus, from an order remanding him to custody after a hearing. It appears that he is imprisoned under a 9-year sentence imposed upon conviction of voluntary manslaughter on September 9, 1971, under an indictment alleging an offense of murder on June 27, 1971. Aside from the record of his conviction and sentence the only evidence adduced at the hearing is the testimony of the petitioner and, for the respondent, that of employed counsel who represented the petitioner at the trial for murder. Under the evidence the habeas corpus judge was authorized to determine that the petitioner was effectively represented by his counsel at the trial, that none of his consitutional rights were violated, and to order his remand to custody. There is no merit in the appeal.

Judgment affirmed.


All the Justices concur.

Bennie D. Moore, pro se.